18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 1
                                       of 6



                    UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF TEXAS
                             WACO DIVISION
 IN RE:                          §          Chapter 7
                                 §
 LITTLE RIVER HEALTHCARE         §          Case No. 18-60526-rbk
 HOLDINGS, LLC, et al.,          §
                                 §          (Jointly Administered)
                 1
        Debtors.                 §

       CHAPTER 7 TRUSTEE’S COMBINED FINAL REPORT AND MOTION TO
       AUTHORIZE DISBURSEMENTS AND APPLICATION FOR APPROVAL OF
     TRUSTEE COMPENSATION (RELATING TO THE BANKRUPTCY ESTATES OF
        DEBTORS TIMBERLANDS HEALTHCARE, LLC, KING’S DAUGHTERS
     PHARMACY, LLC, AND LITTLE RIVER HEALTHCARE MANAGEMENT, LLC)

 This pleading requests relief that may be adverse to your interests.

 If no timely response is filed within 21 days from the date of service, the relief
 requested herein may be granted without a hearing being held.

 A timely response is necessary for a hearing to be held.


 TO THE HONORABLE RONALD B. KING, CHIEF U.S. BANKRUPTCY JUDGE:

         COMES NOW James Studensky (the “Trustee”), the duly appointed and acting chapter 7

 trustee in the above-captioned jointly administered bankruptcy cases, and files this his Combined

 Final Report and Motion to Authorize Disbursement and Application for Approval of Trustee

 Compensation (Relating to the Bankruptcy Estates of Debtors Timberlands Healthcare, LLC,

 King’s Daughters Pharmacy, LLC, and Little River Healthcare Management, LLC (the “Motion”),

 and in support thereof would respectfully show the Court as follows:



 1
  The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are: Compass Pointe Holdings, LLC (1142), Little River Healthcare Holdings, LLC (7956),
 Timberlands Healthcare, LLC (1890), King’s Daughters Pharmacy, LLC (7097), Rockdale Blackhawk, LLC (0791),
 Little River Healthcare - Physicians of King’s Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and
 Little River Healthcare Management, LLC (6688). The bankruptcy cases of Compass Pointe Holdings, LLC (Case
 No. 18-60525) and Little River Healthcare Physicians of Kings Daughters, LLC (Case No. 18-60531) were closed on
 April 11, 2019; all other Debtors’ cases remain open.


                                                         1
18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 2
                                       of 6



                                I.   SUMMARY OF RELIEF REQUESTED

            1.       Three of the bankruptcy estates (the “Limited Estates”) being jointly administered

 herein contained limited assets upon conversion of these cases from Chapter 11 to Chapter 7.

 Based on the information available to him, the Trustee has liquidated all the available assets in the

 Limited Estates. Pursuant to the agreement between Trustee and the secured lender in this case

 [see Dkt. No. 942, approved by order at Dkt. No. 973], and in light of the liens that secured lender

 has on the assets of the Limited Estates, the Trustee now proposes to make disbursements from

 the Limited Estates and wishes to obtain approval of his concomitant statutory commissions.2 The

 Trustee intends for this Motion to serve as his Final Report so that the bankruptcy cases for the

 Limited Estates can be closed.

                      II.    JURISDICTION, VENUE, AND STATUTORY BASES

            2.       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1334, and

 the standing order of reference from the District Court. Venue over this matter is proper in this

 district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding pursuant to 28

 U.S.C. §157(b)(2). The statutory predicates for the relief requested herein are 11 U.S.C. §§ 105(a),

 326, and 726.

                                         III.   BRIEF BACKGROUND

            3.       On July 24, 2018 (the “Petition Date”), each of the Debtors commenced with this

 Court a voluntary case under chapter 11 of the Bankruptcy Code.

            4.       After notice and a hearing, on December 7, 2018 (the “Conversion Date”), the

 Court entered an order [Dkt. No. 547] converting the Debtors’ bankruptcy cases to chapter 7.

            5.       The Trustee is the duly appointed and acting Chapter 7 trustee in the above-



 2
     The Trustee is not requesting reimbursement of any expenses from the Limited Estates.

                                                          -2-
 3486479.v1
18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 3
                                       of 6



 captioned jointly administered bankruptcy cases.

        6.      Monroe Capital Management Advisors, LLC, as administrative agent (in such

 capacity, the “Agent”), on behalf of itself and the other lenders (the “Lenders”) has at all times

 relevant to this pleading, claimed valid, enforceable, and allowable claims against the Debtors

 secured by, among other things, perfected, first-priority priming liens and security interests on

 substantially all of the Debtors’ assets pursuant to, among other things, the Agreed Order (I)

 Authorizing Chapter 7 Trustee to (A) Enter Into and Perform Under Settlement Pursuant to 11

 U.S.C. § 105(a) and Bankruptcy Rule 9019, (B) Use Cash Collateral and Grant Adequate

 Protection, (C) Obtain Post-Petition Financing on a Secured, Superpriority Basis, and (D) Sell

 Estate Property Free and Clear of All Interests Pursuant to 11 U.S.C. § 363(b) and 363(f), (II)

 Approving Sale Procedures, and (III) Granting Related Relief [Dkt. No. 973] (the “Order”). In

 connection with the Order, Lenders’ claims are secured against substantially all assets of the

 Debtors.

        7.      Among the Debtors in these proceedings are Timberlands Healthcare, LLC

 (“Timberlands”); King’s Daughters Pharmacy, LLC (“Pharmacy”); and Little River Healthcare

 Management, LLC, (“Management”), each of whom had a relatively small number of assets in

 their estates (the “Limited Estates”) upon conversion. Lenders’ liens extend to the assets in the

 Limited Estates.

        8.      The Trustee believes that he has at this point administered all identifiable assets in

 the Limited Estates. Attached hereto as Exhibits A, B, and C are the Estate Cash Receipts and

 Disbursements Records for Timberlands, Pharmacy, and Management, respectively.

        9.      As reflected in Exhibit A, the bankruptcy estate of Timberlands has cash on hand

 in the amount of $61,226.56. Out of this $61,226.56, the Trustee proposes to make the following



                                                 -3-
 3486479.v1
18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 4
                                       of 6



 disbursements: 1) $325.00 to Office of the United States Trustee as the Chapter 11 quarterly fees

 owed in payment of Claim No. 19; 2) $6,324.12 in statutory commission to the Trustee based on

 proposed distributions of $61,482.37; 3) remaining balance of $54,577.44 to be, in accordance

 with the Order, disbursed into the bankruptcy estate of Rockdale Blackhawk, LLC.

        10.     As reflected in Exhibit B, the bankruptcy estate of Pharmacy has cash on hand in

 the amount of $91,424.60. Out of this $91,424.60, the Trustee proposes to make the following

 disbursements: 1) $8,128.25 to the Office of the United States Trustee as the Chapter 11 quarterly

 fees owed in payment of Claim No. 6; 2) $5,745.35 to Bell County TAD for ad valorem property

 taxes in payment of Claim No. 10; 3) $7,835.69 in statutory commission to the Trustee based upon

 proposed distributions of $91,713.81; 4) remaining balance to be, in accordance with the Order,

 disbursed into the bankruptcy estate of Rockdale Blackhawk, LLC.

        11.     As reflected in Exhibit C, the bankruptcy estate of Management has cash on hand

 in the amount of $2,649.10. Out of this $2,649.10, the Trustee proposes to make the following

 pro-rated disbursements: 1) pro-rated $2,332.37 to the Office of the United States Trustee as

 Chapter 11 quarterly fees owed; 2) pro-rated $316.73 in statutory commission to the Trustee based

 upon proposed distributions of $2,649.10.

                                IV.    GROUNDS FOR RELIEF

        12.     Once a bankruptcy estate has been fully administered by a Chapter 7 trustee,

 distributions and final reports are governed by 11 U.S.C. § 726, with the priority scheme created

 by 11 U.S.C. § 507 governing entitlement to disbursements from the bankruptcy estate. In each

 of the Limited Estates, there are insufficient funds to reach beyond payment of the administrative

 costs of the Limited Estates and the outstanding secured claims of Lenders as contemplated in the

 Order. As such, pursuant to the priority scheme created by 11 U.S.C. § 507, the disbursements



                                               -4-
 3486479.v1
18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 5
                                       of 6



 proposed herein by the Trustee are just and proper.

        13.       Pursuant to 11 U.S.C. § 326, the Trustee is entitled to statutory commission in

 accordance with the priority scheme created by 11 U.S.C. § 507. As such, the Trustee requests

 approval from the Court for his statutory commission as described above.

                                           V.    PRAYER

        The Trustee respectfully requests that the Court: (i) grants the relief requested in the Motion

 and grants the Trustee such other and further relief to which it may be justly entitled, both at law

 and in equity.

                                                Respectfully submitted,

                                                By:/s/ James Studensky
                                                       James Studensky, Chapter 7 Trustee
                                                       State Bar No. 19440000

                                                GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                                401 Congress Avenue, Suite 2700
                                                Austin, TX 78701
                                                Telephone: 512.480.5626
                                                Facsimile: 512.536.9926
                                                bcumings@gdhm.com

                                                By:/s/ Brian T. Cumings
                                                        Brian T. Cumings
                                                        State Bar No. 24082882

                                                COUNSEL FOR JAMES                     STUDENSKY,
                                                CHAPTER 7 TRUSTEE




                                                 -5-
 3486479.v1
18-60526-rbk Doc#1112 Filed 05/20/20 Entered 05/20/20 16:24:53 Main Document Pg 6
                                       of 6



                                 CERTIFICATE OF SERVICE

 I hereby certify that on this the 20th day of May, 2020, I electronically filed this Motion with the
 Clerk of Court using the CM/ECF system which will send notification of such filing to those
 receiving electronic service, or service was made by email as reflected below. Copies of the
 Motion, excluding Exhibits, is being served on those on the appended Service Lists; in order to
 save costs, copies of the Exhibits to those persons will not be mailed but rather will be promptly
 provided upon request by email to bcumings@gdhm.com , subject line “18-60526 Little River”.

 Little River Healthcare Holdings, LLC                Office of the United States Trustee
 Attn: Ronald Winters, Former Chief                   Attn: Shane P. Tobin
 Restructuring Officer                                903 San Jacinto, Room 230
 1700 Brazos Ave                                      Austin, TX 78701
 Rockdale, TX 76567                                   Shane.P.Tobin@usdoj.gov
 rwinters@hcmpllc.com

 Vinson & Elkins, LLP                                 Morris D. Weiss
 Attn: Bill Wallander; Matt Pyeatt;                   Waller Lansden Dortch & Davis, LLP
 Bradley Foxman                                       100 Congress Ave.
 Trammell Crow Center                                 18th Floor
 2001 Ross Avenue, Suite 3700,                        Austin, TX 78701
 Dallas, TX 75201-2975                                Morris.Weiss@wallerlaw.com
 bwallander@velaw.com;                                Debtors’ Counsel
 mpyeatt@velaw.com;
 bfoxman@velaw.com
 Attorneys for Monroe Capital
 Management Advisors, LLC


                                                  By:/s/ Brian T. Cumings
                                                  Brian T. Cumings




                                                -6-
 3486479.v1
